Order entered July 14, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00776-CV

                                   KSADD, LLC, Appellant

                                               V.

                                JOAN WILLIAMS, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-03455-D

                                           ORDER
       We GRANT the motion of Coral Hough, Official Court Reporter for the County Court at

Law No. 4, for an extension of time to file the reporter’s record TO THE EXTENT that the

reporter’s record shall be filed by JULY 27, 2015. See TEX. R. APP. P. 35.3(c).


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE